Citation Nr: 0119142	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  97-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
duodenal ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the RO denied an increased rating for a duodenal ulcer.  The 
veteran filed a notice of disagreement in May 1997, and a 
statement of the case (SOC) was issued in June 1997.  The 
veteran submitted a substantive appeal in June 1997, with no 
hearing requested.  By Board decision of June 1999, the case 
was remanded for further development.  A supplemental SOC was 
issued in December 1999.  Again, in August 2000, the Board 
remanded the case for further development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO, and the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
essentially complied with.

2.  Based on evidence of record, the veteran's service-
connected duodenal ulcer is not more than moderate in degree.


CONCLUSION OF LAW

A rating in excess of 20 percent under Diagnostic Code 7305 
for duodenal ulcer is not warranted.  38 U.S.C.A. §§  1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2000)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1945, during his active military service, the 
veteran was diagnosed with a perforated gastric ulcer and 
duodenal ulcer, and underwent surgical closure of the 
perforation.  In March 1946, an RO decision granted service 
connection for a duodenal ulcer, and rated the ulcer as 30 
percent disabling.  An April 1948 VA examination report 
recorded a diagnosis of a duodenal ulcer, healed, and non-
obstructing.  By RO decision of April 1948, the veteran's 
rating was reduced to 10 percent.  The 10 percent rating was 
continued by RO decisions of March 1950, 1953, and 1959.  

For five days in July 1959, the veteran was hospitalized at 
the Durham VA Medical Center (VAMC) with complaints of weight 
loss, nauseating pain, dizziness, and brief periods of 
unconsciousness.  The veteran denied hematemesis and melena.  
The final discharge summary noted that the veteran was 
without complaint during his hospital stay, and that the 
unofficial report of a normal upper gastrointestinal (GI) 
series was normal.  The summary reported a diagnosis of 
psychophysiological gastrointestinal reaction.  In August 
1959, noting the veteran's hospitalization, the RO continued 
the 10 percent rating.

In December 1965, the veteran was hospitalized again at the 
Durham VAMC.  On the morning of admission, the veteran 
suffered symptoms of epigastric pain, nausea, sweats, 
vomiting, and melena.  The hospital summary noted that melena 
was confirmed (stool was positive for occult blood) on 
admission, and negative throughout the remainder of the 
veteran's hospitalization.  An upper GI series noted duodenal 
deformity, but no site of active bleeding or active ulcer 
disease.  The diagnosis was gastrointestinal bleeding (site 
undetermined), duodenal deformity residual to an ulcer, and 
anemia secondary to GI bleeding.  In February 1966, noting 
the veteran's second post-service hospitalization of record, 
the RO continued the 10 percent rating.  By RO decision of 
April 1966, the rating of 10 percent was again continued.  

In October 1966, the Board granted an increased evaluation to 
20 percent for the veteran's service-connected duodenal 
ulcer.  The Board described the veteran's duodenal ulcer as 
moderate in degree, and granted an effective date in December 
1965, the date of the veteran's second post-service 
hospitalization.

In August 1968, the veteran was admitted to Montgomery 
Memorial Hospital for reevaluation of his ulcer disorder 
after complaints of nausea and vomiting.  He was treated by 
G. Armstrong, M.D.  Upper GI studies showed duodenal 
deformity, but no active ulcer.  After four days of 
observation, Dr. Armstrong's final diagnosis was nausea and 
vomiting with scarring noted in the duodenum residual to 
ulcer.

A VA examination was provided in February 1971.  The veteran 
complained of epigastric pain, some nausea, and ability to 
eat only small amounts.  He denied black stool or 
hematemesis.  The VA examination report cited recent upper GI 
series that showed moderately severe duodenal deformity, 
residual to a duodenal ulcer, and suspicion of an active 
duodenal ulcer that could "not be definitely documented due 
to the marked deformity."  The RO continued the 20 percent 
rating in February 1971, noting the aforementioned VA 
examination.  

A VA examination was provided in December 1974.  The 
associated upper GI studies were consistent with prior 
studies in showing duodenal deformity consistent with 
nonobstructing duodenal ulcer scarring.  The veteran reported 
no hematemesis and no melena since 1971.  The veteran stated 
that drinking milk and taking prescribed medication relieved 
his stomach pains.  In January 1975, the RO continued the 20 
percent rating, noting the December 1974 VA examination.

Private treatment records originating from Troy Memorial 
Hospital indicate the veteran was hospitalized August 1977 
and found to have a prepyloric gastric ulcer and gastritis.  
No ulcers were found in the duodenum.  The veteran was 
provided a course of conservative treatment, and was 
discharged with no further epigastric symptoms.  A December 
1977 VA examination listed the veteran's subjective 
complaints, which included daily epigastric pain, relieved by 
drinking milk and taking Mylanta.  By rating decision of 
January 1978, the RO continued the 20 percent rating.

Treatment records originating from the Montgomery Memorial 
Hospital reveal that the veteran was hospitalized in July and 
August 1979.  In July 1979, the veteran tested positive for 
melena, and was subsequently admitted to the hospital for a 
possible bleeding peptic ulcer and borderline anemia.  Upon 
gastroscopy, the veteran was observed to have a superficial 
prepyloric ulceration, which did not appear to bleed or 
penetrate the stomach lining.  A duodenal ulcer was observed 
upon upper GI series radiography.  After thirteen days, the 
veteran was discharged as he was asymptomatic and tested 
negative for melena.  He was hospitalized again in August 
1979 for routine reevaluation.  Upon gastroscopy, the 
veteran's prepyloric ulceration was observed to be healed and 
no abnormalities were noted in the duodenum.  In an August 
1979 statement, the veteran indicated that he took an absence 
from employment for two months.  Noting the aforementioned 
hospitalizations, the RO continued the 20 percent rating in 
August 1979.

In March 1985, the veteran was admitted to Troy Memorial 
Hospital for gastrointestinal bleeding, after complaints of 
abdominal pain and black stool.  Laboratory tests revealed 
some blood loss, and the veteran received a transfusion.  
Melanotic stools ceased within twenty-four hours of 
admission.  Upon endoscopy, the veteran was observed to have 
an anastomotic ulcer.  A biopsy showed chronic gastritis.  
Discharge summary reported final diagnoses of, inter alia, 
upper gastrointestinal bleeding and an anastomotic ulcer.  A 
rating decision of April 1985 continued the veteran's 20 
percent rating for service-connected duodenal ulcer, noting 
that the aforementioned private treatment indicated the 
veteran was doing well at discharge.

In a report dated in October 1985, a private physician's 
diagnoses included atypical chest pain secondary to 
moderately severe, chronic peptic ulcer disease.  The 
physician further indicated that the aforementioned disorder 
contributed to substantial impairment of the veteran's 
employability.  The RO continued the 20 percent rating in 
December 1985, noting the aforementioned private treatment 
record.

Outpatient treatment records originating from the Salisbury 
VAMC show that in March 1989, April 1989, and October 1989, 
the veteran was treated at the Salisbury VAMC for complaints 
of stomach pain.  Upon physical examination, the veteran was 
observed to have mild tenderness in the epigastric area, but 
no abnormalities were noted to include abdominal masses.  
There were no signs of anemia and no melena.  The veteran 
denied vomiting.  The veteran's diagnoses included peptic 
ulcer disease, and chronic duodenal ulcer with depressive 
reaction.  Rating decisions of February and March 1990 
continued the 20 percent rating following review of the 
aforementioned treatment records.

A VA outpatient treatment record of October 1994 revealed 
complaints of difficulty sleeping at night due to anxiety.

A VA examination was provided in November 1994.  The veteran 
reported episodes of abdominal pain once a month, lasting six 
days.  He denied the presence of constipation, diarrhea, 
melena (except in 1964), anemia, and other gastrointestinal 
symptoms.  The veteran's reported weight was 174 pounds, and 
his height was 5 feet 9 inches.  Upon physical examination, 
the veteran was found to suffer from moderate tenderness on 
deep pressure in the bilateral lower quadrants.  No other 
abnormalities were noted.  The final diagnoses included 
status postoperative duodenal ulcer with normal upper 
gastrointestinal series and borderline anemia.  An increased 
evaluation was denied by rating decision of May 1995.  

In May 1996, the veteran filed the increased rating claim 
currently under appellate consideration.  Upon the veteran's 
May 1996 statement of claim of entitlement to an increased 
rating for service-connected duodenal ulcer, the RO requested 
the veteran's current outpatient treatment records from the 
Salisbury VAMC.  The records indicated treatment for 
dyspepsia and Helicobacter pylori bacterial infection in 1995 
and 1996.  Treatment notes recorded in April 1994 noted no 
nausea, and no tenderness of the epigastric area upon 
palpation.  The veteran was observed to be asymptomatic.  In 
May 1996 when seen for complaints of nervousness, he reported 
difficulty sleeping.  By decision of June 1996, in pertinent 
part, the RO denied an increased rating for service-connected 
duodenal ulcer.

In May 1997, a letter was received from R.B. Moorehead, Jr., 
MD to the effect that the veteran had doucumented 
Helicobactor gastritis that had resumed.  

In his substantive appeal received in June 1997, the veteran 
stated that he suffered flare-ups of his ulcer disease two to 
three times per month, for one-day duration.  The veteran 
added that, in his opinion, the flare-ups were triggered by 
stress.  In July 1997, the RO requested updated treatment 
records from the Salisbury VAMC.  In August 1997, the veteran 
had no bowel complaints.  He reported that he slept poorly, 
and he noted that he had shortness of breath and chest 
tightness which he attributed to emphysema.  He indicated 
that his stomach pain was better.  The records obtained were 
largely duplicative of the records previously associated with 
the claims folder.  The RO continued its June 1996 denial of 
an increased rating through its issuance of a supplemental 
SOC in June 1997, adding that the veteran's claim did not 
warrant extraschedular consideration.

In relevant part, a June 1999 Board decision remanded the 
case for further evidentiary development, to include 
obtaining treatment records and an updated VA 
gastrointestinal examination of the severity of the veteran's 
duodenal ulcer.  The RO requested updated outpatient 
treatment records from the Salisbury VAMC.  In October 1997, 
VA treatment notes indicated that the veteran complained of 
weight loss of 5 pounds over a two-month period (treatment 
notes dated in August 1997 show a reported weight of 187 
pounds).  At the time of the visit, the veteran's reported 
weight was 183 pounds.  The veteran complained of abdominal 
pain for three to four days, with no relationship to food.  
The veteran denied vomiting and nausea, but reported a 
decreased appetite.  The examiner noted tenderness upon 
palpation of the epigastrium, and diagnosed possible 
exacerbation of peptic ulcer disease.  In January 1998, the 
veteran's peptic ulcer disease was listed as stable.  

A VA examination was provided in November 1999.  The veteran 
complained of epigastric pain "now and again" and explained 
that he noticed pain of one-day's duration "every month or 
two."  He added that his gastrointestinal complaints had 
been fairly stable over the past two years.  In response, the 
veteran occasionally takes medication.  The veteran denied 
vomiting, nausea, and melena.  The veteran reported that his 
weight averaged 180 pounds, and no recent weight loss.  The 
examiner noted that, according to evidence of record at the 
time of the examination, the veteran's weight varied between 
183 and 187 pounds.  The veteran's weight at the time of 
examination was 183 pounds.  The examiner reviewed laboratory 
results of record and noted no recent history of anemia.  
Upon physical examination, the examiner noted no current 
signs of anemia.  The examiner observed tenderness upon 
palpation of the mid-epigastrium.  The examiner concluded 
that, from history and examination, the veteran had mild, 
occasional abdominal symptoms that may be related to duodenal 
ulcer.  Overall, the veteran was stable with minor, 
occasional discomfort. 

Pursuant to Board remand instructions, the RO issued a 
supplemental SOC in December 1999 after reviewing newly 
acquired evidence.  The RO continued its denial of an 
increased rating for the veteran's service-connected duodenal 
ulcer.  By decision of August 2000, the Board again remanded 
the veteran's claim for further evidentiary development, to 
include private treatment records identified by the veteran 
and another VA examination addressing applicable rating 
criteria.  

Private treatment records from the office of P. K. Claudius, 
M.D., were obtained and associated with the claims folder.  
According to private treatment records, in January 1999, the 
veteran reported for a complete annual physical examination.  
The veteran denied any nausea, vomiting, diarrhea, or 
abdominal pain.  He also reported a good appetite.  The 
veteran denied any past rectal bleeding.  The veteran's 
reported weight was 193 pounds.  In February 2000, the 
veteran was treated for diarrhea and some nausea and 
indigestion.  The veteran's reported weight was 185 pounds.  
The veteran denied blood or mucous in his stool, or vomiting.  
Dr. Claudius observed that the veteran did not appear to be 
in acute distress, discomfort, or pain, and diagnosed 
gastroenteritis.  In July 2000, the veteran was examined for 
unrelated disorders, and weighed 186 pounds.  He denied 
nausea, vomiting, diarrhea, abdominal pain, hematochezia or 
melena.  He noted his appetite was good.  The examination 
showed his abdomen was soft with good bowel sounds.  In a 
September 2000 statement, the veteran indicated that the RO 
had obtained all relevant private treatment records.

A December 2000 VA examination report indicated that the 
veteran complained of hematuria and difficulty sleeping due 
to his stomach condition.  The veteran reported taking Zantac 
(antacid), but that medication provided little relief for his 
abdominal upset.  The veteran reported black stools and 
hematemesis on occasion in past years.  The veteran's 
reported weight was 186 pounds, reportedly the maximum for 
the year, and his height was 71 inches tall.  The examiner 
noted that the veteran tested positive for Helicobacter 
pylori in 1997, the germ that normally produces gastritis and 
ulcers.  The upper GI series showed deformity of the duodenal 
bulb.  The duodenal sweep was otherwise unremarkable.  There 
was evidence of a hiatal hernia with reflux.  The examiner's 
main diagnosis was Helicobacter pylori caused chronic 
gastritis and duodenal ulcers, with a history of 
gastrointestinal bleeding and perforated ulcer 
(postoperative).  The examiner also suggested post-traumatic 
stress disorder (PTSD) as a trigger for his stomach disorder.

II.  Analysis

Initially, the Board observes that the veteran's service-
connected disability has been continuously rated at 20 
percent for more than 20 years and thus may not be reduced 
except upon a showing that such rating was based on fraud.  
See 38 C.F.R. § 3.951 (2000).

Although scrutiny must also be undertaken of the history of 
the veteran's disability, for purposes of determining that an 
increased rating is warranted, the primary focus is upon the 
current severity of the disability, as reflected by the most 
current evidence of record.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  The Board observes that the record 
satisfactorily reveals the current state of the veteran's 
service-connected duodenal ulcer.

The veteran has been rated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7305, pertaining to duodenal ulcer, as 
follows, in pertinent part:

Severe; pain only partially relieved by standard 
ulcer
therapy, periodic vomiting, recurrent hematemesis 
or melena,
with manifestations of anemia and weight loss 
productive of
definite impairment of 
health.......................................60

Moderately severe; less than severe but with 
impairment of
health manifested by anemia and weight loss; or 
recurrent
incapacitating episodes averaging 10 days or more 
in duration
at least four or more times a 
year..................................40

Moderate; recurring episodes of severe symptoms two 
or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.......................................20

38 C.F.R. § 4.114, DC 7305 (2000). 

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Following a complete review of the claims folder, the Board 
finds the veteran's disability picture does not more nearly 
approximate the criteria for a 40 percent rating under DC 
7305 pertaining to duodenal ulcer.  38 C.F.R. § 4.114, DC 
7305.  Rather, the current rating is more in keeping with the 
veteran's disability picture.  The Board's finding is based 
on the following.

There has been no impairment of health attributable to the 
ulcer disability.  There are no recent complaints of rectal 
bleeding, black tarry stools, or vomiting of blood.  At the 
most recent VA examination, red blood count was 4.73, 
hemoglobin was 14.5 and hematocrit was 43.4, all within 
normal limits according to a report of a blood chemistry 
which listed actual values and normal values.  When examined 
by the VA in August 1999, the examiner noted that the veteran 
had several blood counts in the last two years and that none 
showed anemia.  Also, when examined by the VA in August 1999, 
the examiner noted that the veteran had not had any 
significant weight loss or gain.  At the most recent VA 
examination in December 2000, his weight was reported to be 
186 pounds and height was 71 inches.  This was his maximum 
weight for the year.  The veteran has not complained of 
vomiting.  In summary, impairment of health shown to be 
attribable to duodenal ulcer is not present.

The question then arises as to whether there have been 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  According to 
the veteran's report, he suffers recurring episodes of 
symptoms from time to time.  In June 1997, he reported 
gastrointestinal pain of one-day duration, two to three times 
per month.  In November 1999, the veteran reported pain of 
one-day duration, once per month or bimonthly.  Medical 
treatment for active symptomatology was documented in 1995, 
1996, 1997, and 2000.  Notably, in Salisbury VAMC treatment 
records dated October 1997, the veteran complained of 
abdominal pain for three to four days duration.  Importantly, 
the veteran's complaints of abdominal pain were not reported 
by him to be incapacitating, and there is no evidence of such 
incapacitating episodes.  Indeed, even if he had some 
episodes of incapacitating pain, such pain has not been 
demonstrated to have averaged 10 days or more in duration or 
to have occurred more than four or more times a year.  In 
summary, the veteran experiences neither impairment of health 
nor incapacitating episodes of pain referable to his ulcer 
condition.  As such, the veteran's symptomatology does not 
more nearly approximate the criteria required for a rating of 
40 percent rating.  38 C.F.R. § 4.114, DC 7305.  

The Board acknowledges the argument for a remand submitted by 
the veteran's representative in the June 2001 informal 
hearing presentation.  The veteran's representative argues 
that the December 2000 VA examiner failed to address the 
issues of frequency and severity of symptoms, weight loss, 
and postgastrectomy syndrome.  With regard to the RO's 
compliance with the Board remand instructions of August 2000, 
the Board finds that December 2000 VA examiner substantially 
complied with the Board's instructions, and that, in light of 
the sufficiency of the evidence of record, another remand is 
not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Dyment v. West, 13 Vet. App. 141, 146 (no 
violation found when examiner more than substantially 
complied with the Board's remand order).  Although awkwardly 
elicited, the veteran provided information regarding stomach 
upset, gastrointestinal bleeding in relation to vomiting and 
melena, and the report indicates the veteran weighed 186 
pounds, the maximum for the year.  Furthermore, concerning 
postgastrectomy syndrome, the gastric biopsies of record 
cannot be clinically defined as gastrectomies, and therefore 
rating criteria for postgastrectomy syndrome are inapplicable 
and need not be addressed by VA examination.  (Gastrectomy is 
excision of all (total g.) or part (subtotal or partial g.) 
of the stomach.  Biopsy is the removal and examination, 
usually microscopic, of tissue from the living body, 
performed to establish precise diagnosis.  Dorland's 
Illustrated Medical Dictionary, 730 (29th ed. 2000)).

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded) and redefined the duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, 114 Stat. 
at 2097-98.  

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000, the Board finds that further development is not 
warranted in this case.  By virtue of the SOC and SSOC issued 
during the pendency of the appeal, the veteran and his 
representative were provided notice of the information, 
medical evidence, and lay evidence necessary to substantiate 
his claim for an increased rating.  In addition, the RO fully 
developed the claim by providing two medical examinations, 
and obtaining all identified treatment records.  Accordingly, 
no further assistance to the veteran or additional 
development is warranted.  See generally Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2096.


ORDER

Entitlement to a rating in excess of 20 percent rating for 
service connected duodenal ulcer is denied.




		
	Iris S. Sherman
Member, Board of Veterans' Appeals

 

